Citation Nr: 0901235	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-20 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbar strain.

(Appellate consideration of the issue of entitlement to 
service connection for diabetes mellitus, including as 
secondary to Agent Orange exposure, is deferred, and will be 
the subject of a separate, later decision of the Board).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in October 2008.  Evidence pertinent to 
the matter on appeal was received contemporaneously with the 
veteran's October 2008 Board hearing.  The veteran has waived 
initial RO consideration of this evidence.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The VA disagreed with the 
Court's decision in Haas and appealed the decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.

Although the U.S. Court of Appeals for the Federal Circuit 
reversed and remanded the August 16, 2006 decision issued by 
the U.S. Court of Appeals for Veterans Claims (Haas v. Peake, 
525 F.3d. 1168 (Fed. Cir. 2008)), the Secretary's stay 
remains in effect until such time as the Federal Circuit 
issues its mandate in Haas, or some other judicial action is 
taken regarding the stay.  Because the issue of entitlement 
to service connection for diabetes is based on exposure to 
herbicides, action on that issue must be deferred pending 
judicial action regarding the stay. Once a final decision is 
reached regarding the stay, the Board will adjudicate the 
issue of entitlement to service connection for diabetes 
mellitus.


FINDING OF FACT

For the rating period on appeal from June 11, 2001, service-
connected disability of the lumbar spine has been manifested 
by complaints of pain and limitation of flexion to no less 
than 75 degrees with normal neurological findings.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for lumbar 
strain has been met for the rating period on appeal, from 
June 11, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in 
effect prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002 
through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5238, 5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the April 2003 rating decision granted service connection 
for low back disability, such claim is now substantiated.  As 
such, the filing of a notice of disagreement as to the 
initial rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 
to 23356 (April 30, 2008).  Rather, the veteran's appeal as 
to the initial rating assignment triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.

An April 2004 statement of the case (SOC), and a September 
2008 RO letter, set forth the relevant diagnostic codes for 
consideration in rating the veteran's back disability, and 
the veteran was informed of what was needed to obtain a 
schedular rating above the disability evaluation that the RO 
had assigned.  In June 2007 the veteran received notice 
regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are VA and private records.  The veteran 
has undergone VA examinations that have addressed the medical 
matters presented by this appeal.  The veteran provided 
testimony at an October 2008 Board hearing, the transcript of 
which is of record.  The record also contains the veteran's 
written statements in support of his appeal.  

At the October 2008 Board hearing the veteran's 
representative indicated that additional evidence might be 
forthcoming (a CT bone scan), and the record was held open 
for that purpose (October 2008 Board Hearing transcript 
(Tr.), at page 6), but no such additional evidence has been 
submitted.  Neither the veteran nor his representative has 
requested VA's assistance in obtaining any records, and have 
not provided VA with any information that would allow VA to 
obtain additional information.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to this claim.

The April 2003 rating decision granted service connection for 
lumbar strain, and assigned a rating of 10 percent, under 
Diagnostic Code 5295, effective June 11, 2001.  The veteran's 
claim of service connection for low back disability was 
received in June 2001.

The Board notes that the veteran's low back disability is 
characterized as lumbar strain, and he has not been service-
connected for arthritis or degenerative disc disease of the 
lumbar spine.  However, for the purposes of this case, as 
there has been no clinical dissociation of manifestations of 
service-connected back disability from nonservice-connected 
back disability, the Board will consider (especially as the 
practical consequences of doing so are relatively 
inconsequential) lumbar spine arthritis and lumbar spine 
degenerative disc disease in evaluating this appeal.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.

Prior to September 23, 2002, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, provides for a 20 percent 
evaluation for moderate limitation of motion and a 40 percent 
evaluation for severe limitation of motion.

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
as it existed prior to September 23, 2002, a 20 percent 
evaluation is warranted for intervertebral disc syndrome 
productive of moderate impairment, with recurring attacks.  A 
40 percent evaluation is authorized for intervertebral disc 
syndrome if it is severe with recurrent attacks and 
intermittent relief.

Under Diagnostic Code 5295, lumbosacral strain is rated 20 
percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 20 percent rating 
applied where the evidence shows incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Under the revised version of Diagnostic Code 5293, 
as in effect from September 23, 2002 through September 25, 
2003, the Board must also consider whether separate 
evaluations for chronic orthopedic and neurologic 
manifestations of the service-connected back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined disability 
rating.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003.  Under these relevant provisions, lumbosacral strain or 
spinal stenosis warrant a 20 percent evaluation where there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 for lumbosacral strain; Diagnostic Code 5238 for 
spinal stenosis; and Diagnostic Code 5243 for intervertebral 
disc syndrome.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. § 
4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.

With these thoughts in mind, the Board will consider the 
veteran's back disability under the old and new criteria.  
While the application of the new criteria is effective from 
September 23, 2002 (for Diagnostic Code 5293) and September 
26, 2003, the old criteria must be considered for the entire 
period of the veteran's claim.

In looking to the old criteria, Diagnostic Code 5292, a 
review of the report of VA fee-basis examination in January 
2003 reveals that the veteran complained of back pain and 
bilateral leg pain.  He obtained relief from chiropractic 
adjustment.  He received no other treatment for his back or 
legs.  On physical examination, the veteran had a normal gait 
and posture.  Physical examination of the lumbar spine 
revealed no bone or muscle tenderness, but mild paraspinal 
muscle spasm was present.  Straight leg raise examination was 
negative, bilaterally.  Range of motion of the lumbar spine 
was forward flexion to 95 degrees, backward extension to 35 
degrees, lateral flexion to 40 degrees, bilaterally, and 
rotation to 45 degrees, bilaterally.  The lumbar spine range 
of motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  The 
musculature of the lower extremities was symmetric and 
normal.  The sensory, motor, and reflex examinations of the 
lower extremities were symmetric and normal.  The examiner 
opined that the veteran's lumbar and leg conditions had not 
affected his daily activities to any extent.  

A January 2004 private chiropractor's statement noted that 
the veteran had been seen for episodic to chronic low back 
pain.  It was noted that the veteran had a shortened right 
leg with gait disturbance which had resulted in instability, 
weakness and pain of the lumbar spine.  

A report of a February 2007 VA examination reveals that the 
veteran had forward flexion to 75 degrees, backward extension 
to 30 degrees, and bilateral lateral flexion and rotation to 
30 degrees, each, due to pain.  The examiner noted that after 
repetitive use, the range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  No intervertebral disc syndrome with nerve 
root involvement was present.  The motor, sensory and reflex 
examinations of the lower extremities were symmetric and 
within normal limits.

The above findings, taken together with comments made from 
the veteran's private chiropractor (S.N.C., D.C.) in letters 
dated in August 2001 and January 2004, as well as the 
veteran's October 2008 Board hearing testimony (for example, 
Tr., at page 12, discussing difficulty with bending to tie 
shoelaces, due to back pain) essentially approximate moderate 
limitation of motion, particularly when considering 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Range of motion findings of lumbar spine flexion to 
75 degrees and 95 degrees can not, however, provide for a 40 
percent rating under Diagnostic Code 5292.

As objective findings do not show that the veteran's lumbar 
spine disability is severe, with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral spine motion with osteoarthritic changes (lateral 
motion was normal on the January 2003 and February 2007 VA 
examinations), or narrowing or irregularity of joint space, 
or abnormal mobility on forced motion, a rating in excess of 
20 percent under Diagnostic Code 5295 is not warranted.

The evidence of record does not reveal moderate neurologic 
impairment during the appeal period.  While lumbar spasms 
were noted, there are no findings of sciatic neuropathy, and 
straight leg raising has been negative.  As such, the Board 
finds no basis for an increased rating pursuant to the 
version of Diagnostic Code 5293 effective prior to September 
23, 2002.

The Board here observes that the evidence does not establish 
incapacitating episodes, as defined by Note 1 to Diagnostic 
Code 5293.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 
25, 2003, cannot serve as a basis for an increased rating on 
the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back disability.  As 
noted above, one relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.

The evidence during the period in question does not contain 
detailed range of motion findings.  However, it is noted that 
under 38 C.F.R. § 4.1 it is appropriate to consider the 
history of the disability in question.  In this regard, it is 
noted that VA examination in January 2003 shows that the 
veteran had flexion to 95 degrees and extension to 35 
degrees.  The Board has, as noted earlier in this decision, 
when considering factors such as pain under 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), 
determined that the veteran had moderate loss of lumbar 
flexion, thus warranting a 20 percent rating for orthopedic 
manifestations of the veteran's lumbar spine disability.  As 
for neurological manifestations of his service-connected low 
back disability, while muscle spasms have been shown, there 
are no findings such as loss of sensation or of sciatic 
neuropathy with characteristic pain.  Based on the foregoing, 
the Board finds no basis for a compensable evaluation for the 
neurologic manifestations of the veteran's low back 
disability during the period in question under such 
provisions as Diagnostic Code 8520.

Because the evidence of record does not support a compensable 
evaluation for the neurologic component of the veteran's 
service-connected lumbar strain for the period from September 
23, 2002 through September 25, 2003, it can be concluded 
without further analysis that assignment of separate ratings 
under the revised version of Diagnostic Code 5293 will not 
yield a higher combined rating than the single 20 percent 
evaluation currently assigned.

When considering the criteria that were revised effective 
September 26, 2003, a rating in excess of 20 percent is also 
not warranted, as the veteran has forward flexion of the 
thoracolumbar spine greater than 30 degrees, thus, not 
meeting the criteria for a rating in excess of 20 percent 
under the diagnostic criteria pertinent to spinal 
disabilities effective September 26, 2003.  

As there is no demonstration of an incapacitating episode, 
the preponderance of the competent clinical evidence of 
record is against an evaluation in excess of 20 percent for 
the disability at issue based on incapacitating episodes of 
intervertebral disc syndrome.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.  VA 
examinations have revealed negative straight leg raising, and 
the VA examiners have noted no sensory, motor, or reflex 
abnormality of the lower extremities.  In this regard, at his 
October 2008 Board hearing, the veteran stated (Tr., page 12) 
that he had no bowel or bladder problem.  The Board finds 
that such manifestations do not warrant separate evaluations 
for neurologic manifestations pursuant to any applicable 
Diagnostic Code.

In conclusion, the evidence of record supports an initial 
rating of 20 percent, but no higher, for lumbar spine 
disability throughout the rating period on appeal from 
June 11, 2001.  As the preponderance of the evidence is 
against an initial rating in excess of 20 percent for lumbar 
spine disability, the benefit of the doubt rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The veteran's low back disability has been 
evaluated under multiple, applicable diagnostic codes that 
have specifically contemplated the level of occupational 
impairment caused by his disability.  The evidence does not 
reflect that the veteran's lumbar spine disability, alone, 
has caused marked interference with employment, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In fact, the veteran has testified 
(Tr., page 17) that he retired due to longevity, not due to 
back disability.  Therefore, referral for assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

An initial rating of 20 percent for lumbar strain, from June 
11, 2001, is granted, subject to the applicable law governing 
the award of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


